         Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 1 of 13




                             `UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


STERRY STREET AUTO SALES, INC.,
     Plaintiff,

v.                                                   CIVIL ACTION NO. 1:20-10798-MPK1

CUMMINS INC.,
    Defendants.


                            MEMORANDUM AND ORDER
                     ON MOTION TO DISMISS BY CUMMINS INC. (#5).


KELLEY, U.S.M.J.

                                         I. Introduction.

       On April 10, 2020, plaintiff, Sterry Street Auto Sales, Inc., a Rhode Island corporation with

a principal office in Attleboro, Massachusetts, filed a complaint against defendant, Cummins Inc.,

an Indiana corporation with a principal office in Columbus, Indiana, in the Massachusetts Superior

Court, Bristol County. (#1-1.) On April 23, 2019, plaintiff filed an amended complaint, seeking a

declaratory judgment (Count I), and alleging breach of contract (Count II) and unfair and deceptive

trade practices pursuant to Mass. Gen. Laws ch. 93A, § 11 and 176D, § 3 (Count III). (#10 at 29–

38.)2 The following day, defendant filed a notice of removal to this court pursuant to 28 U.S.C. §

1332 (diversity of citizenship). (#1.)




1
  With the parties’ consent, this case has been assigned to the undersigned for all purposes,
including trial and the entry of judgment, pursuant to 29 U.S.C. § 636(c). (#8.)
2
  The parties do not dispute that Massachusetts has personal jurisdiction over defendant pursuant
to Mass. Gen. Laws ch. 233A, § 3, 231A, § 1, and 93A, § 11, as the actions of which plaintiff
complains occurred substantially within the Commonwealth. See #10 at 29.
                                                1
           Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 2 of 13




       On May 1, 2020, defendant filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

(#5.) The motion has been fully briefed. (## 6, 9-1, 13.)

                                             II. Facts.

       The court distills the following facts from plaintiff’s amended complaint, the operative

pleading. (#10 at 29–38.)

       Plaintiff markets itself as a “towing and recovery service company with a significant fleet

of vehicles operating throughout Southern New England.” Id. at 30. Defendant is “an American

Fortune 500 corporation[,]” which “designs, manufactures, and services engines and related

equipment, and offers insurance contracts[.]” Id.

       Around August 2017, Peter Tilley, a dealer account executive employed by defendant,

contacted plaintiff, reviewed plaintiff’s fleet, and “made a series of recommendations that included

the purchase of [defendant’s] Encore XtraTM warranty for its fleet of trucks.” Id. Specifically,

Tilley recommended that plaintiff purchase defendant’s “[s]tandard extended warranty [and]

aftertreatment coverage” for truck no. 92. Id. Defendant’s brochure advertised the warranty as

follows:

       Encore Xtra is an in-service extended protection plan designed to reduce
       unexpected downtime and provide increased peace of mind.

       Encore XtraTM Details:
           1 year/100,000 option for ISX12, ISX15, ISX12 G, or ISLG
           2 year/200,000 option for engines under 5 years/550,000 miles from DIS
           Coverage has no deductible
           Coverage is transferrable
           Coverage can be purchased by original or subsequent owners
       ....

       To qualify for the program, engines must pass a full inspection performed by an
       authorized [defendant] deal or distributor . . . . Encore Xtra coverage begins on the
       date the program is issued to the owner and ends at the time or miles specified on
       the Customized Assurance Plan certificate.


                                                 2
         Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 3 of 13




Id. at 30–31.

       Around January 2019, after defendant allegedly “continued to pressure [plaintiff] to

purchase warranty protection and advised that ‘the price is increasing if the coverage hasn’t been

paid by Jan[uary] 1st[,]” plaintiff purchased warranty coverage on seven of its fleet vehicles,

including truck no. 92. Id. at 31. It chose the Encore Xtra Plan 1 (the warranty or warranty

coverage), which defendant advertised as the “most comprehensive package.” Id. Plaintiff paid the

cost of coverage, “$20,650 ($2,950 x 7 trucks)[,] upfront and in full[,]” as defendant “demanded”

that it do so. Id. Defendant issued Assurance Plan certificates the same month. Id. “In connection

with the issuance of warranty coverage, [defendant] inspected all seven of [plaintiff’s] trucks, and

all seven [, including truck no. 92,] passed inspection and qualified for coverage.” Id.

       On February 13, 2019, plaintiff brought truck no. 92 to a mechanic, the Peterbilt Store New

England LLC (“the Pete Store”) for diagnosis of a turbocharge failure. Id. at 29, 31. The

turbocharger and piston were “specifically listed in [defendant’s] literature as covered [engine]

components[]” in the warranty, and the Pete Store’s “branch manager, Brandon Merle, opened a

technical service request, SR# 1-98531028352, to diagnose the cause of the failure.” Id. at 31.

Although truck no. 92 had passed inspection less than two months earlier, defendant claimed that,

“[t]o move forward with [processing the warranty,] we need to get all service records [and] will

have to look at all the potential components that could cause this type of failure and rule that they

are intact or not.” Id. at 32. Defendant’s service manager, Shawn Hutchins, then determined that

all of the components that would cause truck no. 92’s turbo charge failure were intact. Id. On

March 7, 2019, despite the fact that truck no. 92 passed defendant’s engine inspection less than a

month before, Hutchins concluded as follows:

       I feel that a workmanship issue with the first turbo replacement is NOT the reason
       for the second turbo failure. These turbo failures are due to a previous repair

                                                 3
         Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 4 of 13




       event/failure where proper clean care and[/]or repair plan were not done correctly.
       This job should be a customer billable job. No warranty assistance.

Id. Neither Hutchins, nor any other employee of defendant, shared this determination with plaintiff

for over six months, despite being asked multiple times and having several opportunities to do so.

Id. at 32–33.

       On September 18, 2019, plaintiff sent defendant the following message:

       Good morning[,] we were just wondering what’s going on with the truck that is at
       the Pete store in need of motor repair? [We have] provided all paperwork that [was]
       requested. . . . This truck has been down since February 15, 2019 (7 months)
       unacceptable. As all parties are aware this truck is under warranty as Peter [Tilley]
       instructed us [that] we would be covered in case of a failure.

       PLEASE ADVISE US [AS] TO THE STATUS OF THIS CLAIM !!!!

Id. at 33. Plaintiff contacted defendant again on at least two different occasions following the

September 18th message, to no avail. Id. Defendant did not respond to advise plaintiff that it would

not cover the repairs to the truck until September 25, 2019. Id.

       Over the course of the next several weeks, plaintiff “repeatedly sought documentation of

the reason for” defendant’s denial of warranty coverage, but defendant “steadfastly insisted” that

all requests for additional information should go to the Pete Store. Id. at 34. On January 8, 2020,

plaintiff sent defendant a Chapter 93A demand, to which defendant responded that the turbocharge

failure was caused by a pre-existing failure and that the warranty plan “specifically states in

relevant part [that] ‘[p]re-existing failures are not covered by [the] [p]lan.” Id. Although the

warranty states that it “covers failures of . . . [e]ngine components which result, under normal use

and service, from defects in [defendant] material or factory workmanship[,]” the warranty does

not contain this specific language. Id.3



3
 Defendant attaches a copy of the warranty to its memorandum in support. (#6 at 4 (citing #6-1).)
The First Circuit has repeatedly cautioned that “[o]rdinarily, a court may not consider any
                                                 4
         Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 5 of 13




        Plaintiff claims that defendant’s actions have caused it to incur damages for the purchase

price of defendant’s warranty plan, “plus the loss of use of truck no. 92 for nine months, and the

cost to fix truck no. 92[.]” Id. Plaintiff seeks damages for the repair to the truck in the amount of

$34,664, “consequential damages for the extended loss of use of truck no. 92 in the amount of

$235,728”; “$20,650 for its purchase of the Encore Xtra Protection Plan coverage”; and “three

times the actual damages of $291,042, plus statutory interest, costs, and statutory attorney’s fees”

under Mass. Gen. Laws ch. 93A, § 11. Id. at 35, 37. Plaintiff also seeks a declaratory judgment,

stating that defendant “is obligated to provide coverage of the repairs to truck no. 92”; and granting

plaintiff “all such further relief as justice may require[.]” Id. at 35.

                                          III. Legal Standard.

        A Rule 12(b)(6) motion to dismiss challenges a party’s complaint for failing to state a

claim. In deciding such a motion, a court must “treat all well-pleaded facts in the complaint as true

and draw all reasonable inferences in favor of the plaintiff.” In re Fin. Oversight & Mgmt. Bd. for

P.R., 919 F.3d 121, 127 (1st Cir. 2019) (citing Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1,


documents that are outside of the complaint, or not expressly incorporated therein . . . .” Graf v.
Hospitality Mut. Ins. Co., 754 F.3d 74, 76 (1st Cir. 2014) (internal citations and quotation marks
omitted). However, “there is a narrow swatch of materials outside the complaint itself that may be
considered on a motion to dismiss for failure to state a claim.” Ríos-Campbell v. U.S. Dep’t. of
Commerce, 927 F.3d 21, 25 n.2 (1st Cir. 2019). “[W]hen . . . a complaint’s factual allegations are
expressly linked to – and admittedly dependent upon – a document (the authenticity of which is
not challenged), that document effectively merges into the pleadings and the trial court can review
it in deciding a motion to dismiss under Rule 12(b)(6).” Trans-Spec Truck Serv., Inc. v. Caterpillar
Inc., 524 F.3d 315, 321 (1st Cir. 2008) (internal citations and quotation marks omitted), cert.
denied, 555 U.S. 995 (2008); Yacubian v. U.S., 750 F.3d 100, 102 (1st Cir. 2014); United Auto.,
Aerospace, Agric. Implement Workers of Am. Intern. Union v. Fortuno, 633 F.3d 37, 39 (1st Cir.
2011).
         The factual allegations within plaintiff’s amended complaint, are “expressly linked to” the
contents of the warranty. Plaintiff does not contest the authenticity of the warranty and, in fact,
notes in its memorandum in opposition that it “pointed to the same document [in its First Amended
Complaint] for support of its claim of coverage for truck no. 92’s turbocharger issues[.]” (#9-1 at
13.)

                                                    5
         Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 6 of 13




7 (1st Cir. 2011)). When considering a motion to dismiss, a court “may augment these facts and

inferences with data points gleaned from documents incorporated by reference into the complaint,

matters of public record, and facts susceptible to judicial notice.” A.G. ex rel. Maddox v. Elsevier,

Inc., 732 F.3d 77, 80 (1st Cir. 2013) (citing Haley v. City of Bos., 657 F.3d 39, 46 (1st Cir. 2011)).

        In order to survive a motion to dismiss under Rule 12(b)(6), the plaintiff must provide

“enough facts to state a claim to relief that is plausible on its face.” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). The “obligation to provide the grounds of [the plaintiff’s] entitlement

to relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555 (quotation marks and alteration omitted). The “[f]actual

allegations must be enough to raise a right to relief above the speculative level,” and to cross the

“line from conceivable to plausible.” Id. at 555, 570.

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556); see also Parker v.

Landry, 935 F. 3d 9, 14 (1st Cir. 2019) (quoting Iqbal, 556 U.S. at 678) (“Plausibility is not

equivalent to probability but it nevertheless demands a showing that is ‘more than a sheer

possibility.’”)). The court is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). Simply put, the court

should assume that well-pleaded facts are genuine and then determine whether such facts state a

plausible claim for relief. Id. at 679.

                                           IV. Discussion.

        For the reasons explained below, defendant’s motion to dismiss (#5) is GRANTED to the

extent that plaintiff’s claim for declaratory relief (count I) and plaintiff’s claim for unfair and



                                                   6
         Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 7 of 13




deceptive practices pursuant to Mass. Gen. Laws ch. 176D, § 3 (within count III) are DISMISSED.

Defendant’s motion to dismiss is DENIED in all other respects.

A. Count I: Declaratory Judgment.

       Defendant argues that plaintiff’s claim for declaratory judgment should be dismissed

because the relief sought duplicates the relief sought under plaintiff’s breach of contract claim. (#6

at 3–4.) The court agrees with defendant’s arguments. “Because [the] case has been removed to

federal court and declaratory judgment is procedural, the question of whether [the c]ourt may grant

a declaratory judgment must be viewed under the standard of the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201.” Rose v. Bank of Am., No. 16-11558-FDS, 2017 WL 6063061, at *2 n.1

(D. Mass. Dec. 7, 2017) (citation omitted). Federal courts have “broad discretion” to grant or deny

declaratory relief. DeNovellis v. Shalala, 124 F.3d 298, 313 (1st Cir. 1997) (citing Wilton v. Seven

Falls Co., 515 U.S. 277, 287 (1995)). Here, the relief plaintiff asks for under its declaratory

judgment claim – that the court “issue a judgment against [defendant], declaring that it is obligated

to provide coverage of the repairs of truck no. 92” – is nearly identical to the relief it seeks under

its breach of contract claim, discussed infra – noting that it “has suffered breach of contract

damages for repair of truck no. 92 . . . .” (#10 at 35.) Courts have dismissed claims for declaratory

relief under similar circumstances. See, e.g., Gormally Broad. Licenses, LLC v. Charter Commc’n.

Holding Co., LLC, No. 3:16-30152-MGM, 2017 WL 3131986, at *6 (D. Mass. Feb. 28, 2017)

(citation omitted) (“declaratory judgment would be duplicative of [plaintiff’s] breach of contract

claim, the latter of which will determine whether and to what extent [defendant] breached its

obligations under the [a]greement”).

       Plaintiff’s counterargument – that declaratory relief is necessary because it is unclear

whether the warranty “document [attached to defendant’s motion] constitutes part or the entirety



                                                  7
         Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 8 of 13




of the parties’ contract[,]” and it needs “a declaration of what constitutes the four corners of the

parties’ contract” (#9-1 at 8, 13) – is unavailing. While plaintiff correctly points out that “[t]he

existence of another adequate remedy does not preclude a declaratory judgment that is otherwise

appropriate[,]” id. at 7 (quoting Fed. R. Civ. P. 57), “[t]he demand for relief shall state with

precision the declaratory judgment desired[.]” Fed. R. Civ. P. 57 (advisory committee note); see

also Tuohig v. Principal Ins. Grp., 134 F. Supp.2d 148, 152 (D. Mass. 2001) (dismissing plaintiffs’

claim for declaratory relief when plaintiffs “provided no explanation as to why this is such an

appropriate case”). Here, plaintiff does not ask for “a declaration of what constitutes the four

corners of the parties’ contract” in its amended complaint or anything of the like. Further,

defendant notes in its reply memorandum that “[t]here is no dispute that the Encore Warranty is

the contract[.]” (#13 at 1.)

B. Count II: Breach of Contract.

        Defendant argues that it cannot be liable for consequential damages, and “requests that the

[c]ourt narrow [the] case to what is actually in dispute: whether [defendant] breached the

[warranty] by not paying the $34,664.43 cost to repair the turbocharger failure experienced by”

plaintiff’s truck no. 92. (#6 at 8–10.) It notes that the warranty, attached to its motion, explicitly

“states, in bold and capitalized font, [that defendant] IS NOT RESPONSIBLE FOR

INCIDENTAL OR CONSEQUENTIAL DAMAGES.” Id. at 8 (citing #6-1 at 5).

        Plaintiff’s claim for consequential damages under count II will not be dismissed at this

juncture. The district court has explained that “[Mass. Gen. Laws. ch.] 106, § 2-715, the

Massachusetts codification of the Uniform Commercial Code, permits a buyer to recover

incidental and consequential damages caused by a seller’s breach. However, section 2-719(3) of

the Code allows the parties to limit or exclude such recovery unless the limitation is



                                                  8
        Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 9 of 13




unconscionable.” Logan Equip. Corp. v. Simon Aerials, Inc., 736 F. Supp. 1188, 1195 (D. Mass.

1990) (citations omitted). “A determination of whether a contractual provision is unconscionable

. . . is an ‘intensely factual question with both procedural and substantive components[.]’” Cape

Cod. Commercial Linen Serv., Inc. v. Diamond Chem. Co., No. 13-10380-DJC, 2014 WL 268678,

at *4 (D. Mass. Jan. 24, 2014) (quoting In re DiMare, 462 B.R. 283, 307 (Bankr. D. Mass. 2011))

(issue of whether warranty term limiting liability was unconscionable “should be determined on a

developed record”); see also Stratus Techs. Bermuda Ltd. v. EnStratus Networks, LLC, 795 F.

Supp.2d 166, 169 (D. Mass. 2011) (“factual disputes cannot be resolved with a motion to

dismiss”).

C. Count III: Unfair and Deceptive Insurance Practices Pursuant to Mass. Gen. Laws chs. 176D
   and 93A.

       Defendant argues that plaintiff does not have a private right of action under Mass. Gen.

Laws ch. 176D, and that plaintiff fails to plead sufficient facts to show that defendant acted in a

sufficiently “extreme or egregious manner that would entitle” it to relief under Mass. Gen. Laws

ch. 93A. (#6 at 4–8.) Defendant is correct that plaintiff fails to state a claim under Mass. Gen.

Laws ch. 176D, as the statute “provides no private cause of action and is enforceable only by the

commissioner of insurance.” Salvati v. Am. Ins. Co., 855 F.3d 40, 49 (1st Cir. 2017) (internal

citation and quotation marks omitted).

       Defendant also correctly points out that plaintiff cannot use chapter 93A, §11 to attempt to

recover for alleged violations of chapter 176D. See id. (“When bringing a claim under [c]hapter

93A, which encompasses unfair and deceptive insurance practices, a plaintiff may argue that an

insurer acted in violation of [c]hapter 176D. However, to the extent that [the count] attempts to

state an independent claim for recovery under [c]hapter 176D, it must fail.”); Polaroid Corp. v.

Travelers Indem. Co., 414 Mass. 747, 754 (1993) (citations omitted) (“[section] 11 does not grant


                                                9
        Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 10 of 13




an independent right to recover for violations of [Mass. Gen. Laws ch.] 176D, § 3(9)”); see also

Redstar Entm’t, LLC v. Sentinel Ins. Co., No. CV 18-11127-DJC, 2019 WL 1118514, at *3 (D.

Mass. Mar. 11, 2019) (“commercial plaintiffs may not make a claim under chapter 93A[,] § 11

that is premised on a per se violation of 176D”).

       However, plaintiff still has an independent cause of action under chapter 93A. Mass. Gen.

Laws ch. 93A, § 11 “provides a private cause of action to a person who is engaged in a business

and who suffers a loss as a result of an unfair or deceptive act or practice by another person also

engaged in business.” Malden Transp., Inc. v. Uber Techs, Inc., 404 F. Supp.3d 404, 418–19 (D.

Mass. 2019) (quoting Manning v. Zuckerman, 444 N.E.2d 1262, 1264 (Mass. 1983)). Such unfair

or deceptive acts may “arise in dealings between discrete, independent business entities[,]” as is

the case here. Exxon Mobil Corp. v. Attorney Gen., 479 Mass. 312, 316 (2018) (quoting Kraft

Power Corp. v. Merrill, 464 Mass. 145, 155 (2013)).

       To establish liability under chapter 93A, “commercial plaintiffs must prove 1) that

defendants engaged in an unfair method of competition or committed an unfair or deceptive act or

practice, as defined by [Mass. Gen. Laws ch. 93A, § 2],4 or the regulations promulgated

thereunder; 2) a loss of money or property suffered as a result[;] and 3) a causal connection

between the loss suffered and the defendants’ unfair or deceptive method, act[,] or practice.”

Malden Transp., 404 F. Supp.3d at 418 (citing Auto Flat Car Crushers, Inc. v. Hanover Ins. Co.,

469 Mass. 813, 820 (2014), appeal filed Oct. 10, 2019. “[T]o establish unfairness under [c]hapter

93A, § 11, plaintiffs must prove that the alleged unlawful conduct falls ‘within at least the

penumbra of some common-law, statutory, or other concept of unfairness; is immoral, unethical,



4
  In evaluating whether an action is considered unfair or deceptive, courts should “be guided by
the interpretations given by the Fair Trade Commission and the Federal Courts to section 5(a)(1)
of the Federal Trade Commission Act (15 U.S.C. 45(a)(1))[.]” Mass. Gen. Laws ch. 93A, § 2(b).
                                                10
        Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 11 of 13




oppressive, or unscrupulous; and causes substantial injury to consumers [or business entities].’”

Id. (internal citations and quotation marks omitted). In making the unfairness determination,

“courts consider the totality of the circumstances, which includes the nature of the challenged

conduct and the purpose and effect of that conduct, the standard of the commercial marketplace,

and the equities between the parties, including what both parties knew or should have known.” Id.

at 419 (emphasis added) (internal citations, quotation marks, and alterations omitted); see also City

of Beverly v. Bass River Golf Mgmt., 92 Mass. App. Ct. 595, 605 (2018). “Practices may be deemed

deceptive where they ‘could reasonably be found to have caused a person to act differently from

the way he otherwise would have acted[,]’” or if they “tend[] to mislead.” City of Beverly, 92 Mass.

App. Ct. at 605–06 (internal citations and quotation marks omitted); see also Shire City Herbals,

Inc. v. Blue, 410 F. Supp.3d 270, 298 (D. Mass. 2019) (quoting Peabody Essex Museum, Inc. v.

U.S. Fire Ins. Co., 802 F.3d 39, 54 (1st Cir. 2015) (“To be actionable, the challenged misconduct

must rise to the level of an ‘extreme or egregious’ business wrong, ‘commercial extortion,’ or

similar level of ‘rascality’ that ‘raises an eyebrow of someone inured to the rough and tumble

world of commerce.’”)). “[A] mere breach of contract, without more, does not amount to a claim”

under chapter 93A, § 11. City of Beverly, 92 Mass. App. Ct. at 606.

       Here, plaintiff alleges that defendant:

       owed duties to [plaintiff] to disclose all terms of coverage before [plaintiff]
       purchased [the warranty plan]; to refrain from deceptive advertising of its warranty
       coverage; to affirm or deny coverage within a reasonable time; to effectuate prompt,
       fair[,] and equitable settlement of [plaintiff’s] claim after coverage became
       reasonably clear; and to explain the rationale underlying its decisions as to the
       existence of coverage.

(#10 at 36.) In addition to breaching the warranty without any apparent justification, plaintiff

alleges that defendant intentionally failed to inform it that it would not be paying its claim for over

six months, from early March 2019 to late September 2019, despite plaintiff’s multiple requests

                                                  11
        Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 12 of 13




for clarification, causing plaintiff to lose the use of truck no. 92 for over nine months and incur a

substantial financial loss. Id. at 32–33, 37–38. This was after defendant allegedly failed to disclose

to plaintiff that the warranty did not cover “pre-existing” failures, despite the fact that it required

all the trucks in plaintiff’s fleet to pass an engine inspection before issuing coverage. Id. at 37–38.

Plaintiff alleges that, had it known of these “hidden or undisclosed warranty terms[,]” it would

have never purchased warranty coverage. Id. at 38; see also #9-1 at 13 (“[a]side from breaching

the [w]arranty, [defendant] hid the facts, obscured the warranty terms, attempted to deceive

[plaintiff,] and abuse its leverage”).

        Based on these alleged facts, a reasonable inference could be drawn that defendant’s

conduct, in failing to inform plaintiff that it was denying coverage, was unfair, and that defendant’s

failure to disclose the full contents of the warranty was deceptive in that it would “mislead”

plaintiff into entering into the warranty agreement. See City of Beverly, 92 Mass. App. at 606

(quoting Anthony’s Pier Four, Inc. v. HBC Assocs., 411 Mass. 451, 474 (1991)) (“conduct ‘in

disregard of known contractual arrangements’ . . . constitutes an unfair act or practice”). Plaintiff

also clearly alleges that it suffered a loss of money or property, and that there was a causal

connection between its loss and defendant’s actions. See Parker, 935 F.3d at 18 (quoting Twombly,

550 U.S. at 556) (surviving a motion to dismiss requires only alleging “‘enough fact[s] to raise a

reasonable expectation that discovery will reveal evidence’ of actionable misconduct”).5



5
  Defendant also attaches a copy of plaintiff’s 93A demand letter to its motion, arguing that
plaintiff’s “[d]emand [l]etter shows that [plaintiff] knew the fact and basis of [defendant’s] denial
as early as March 7, 2019 (approximately three weeks after [plaintiff] first brought truck no. 92 to
the Pete Store to fix the mechanical issues.” (#6 at 7–8 (citing #6-2).) Specifically, plaintiff
indicates in its demand letter, dated January 8, 2020, that, after receiving truck no. 92’s service
records, defendant “claimed on March 7, 2019 that the turbo charge failure was due to a previous
repair improperly performed and denied coverage.” (#6-2 at 3.)
        Because the language within the demand letter appears ambiguous, what plaintiff knew
and when are factual issues inappropriate for evaluation at the motion to dismiss stage.
                                                  12
        Case 1:20-cv-10798-MPK Document 14 Filed 11/23/20 Page 13 of 13




                                           V. Conclusion

       For the reasons stated above, defendant’s motion to dismiss is GRANTED to the extent

that plaintiff’s claim for declaratory relief (count I) and plaintiff’s claim for unfair and deceptive

practices pursuant to Mass. Gen. Laws ch. 176D, § 3 (within count III) are DISMISSED.

Defendant’s motion to is DENIED in all other respects.




November 23, 2020                                             /s/ M. Page Kelley
                                                              M. Page Kelley
                                                              Chief United States Magistrate Judge




                                                 13
